DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
  Response to Amendment
The amendment to the claims filed on 4/23/21 does not comply with the requirements of 37 CFR 1.121(c) because claim 26 is labeled (currently amended) but the amended portions of claim 26 are not underlined, further claims 31 through 35 are labeled (withdrawn by examiner) rather than (withdrawn).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “not covered by any ink” in line 5.  This limitation is not supported by the specification as originally filed  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Claim 22 recites “an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture” in lines 3 and 4.  However, all structures have a risk of corrosion that is higher than some things and less than other things.  Therefore, the claim does not reasonably put one of ordinary skill in the art on notice as to what the applicant considers to be the metes and bounds of the invention.  MPEP 2173.02. 
 Claim 23 recites “does not have an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture” in line 4 and 5. However, all structures have a risk of corrosion that is higher than some things and lower than other things.  Therefore, the claim does not reasonably put one of ordinary skill in the art on notice as to what the applicant considers to be the metes and bounds of the invention.  MPEP 2173.02. 
Claim 27 recites “an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture” in lines 3 and 4.  However, all structures have a risk of corrosion that is higher than some things and less than other things.  Therefore, the claim does not reasonably put one of ordinary skill in the art on notice as to what the applicant considers to be the metes and bounds of the invention.  MPEP 2173.02. 
 Claim 28 recites “does not have an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture” in line 4 and 5. However, all structures have a risk of corrosion that is higher than some things and lower than other things.  Therefore, the claim does not reasonably put one of ordinary skill in the art on notice as to what the applicant considers to be the metes and bounds of the invention.  MPEP 2173.02. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771)
 Regarding claim 21.
Lin teaches a method of making an integrated circuit, the method comprising: fabricating multiple electrically disjoint integrated circuits (120) on a substrate (110,120,130), so that a portion of at least one of the integrated circuits (120) is located on a surface of the substrate (fig 1a,b); depositing a repassivation material (142) onto specified locations on the substrate surface, so that specified regions (142a) of the portion of the integrated circuit on the substrate surface are not covered by the repassivation material (fig 1b,c), the specified locations including a first part of the portion of the integrated circuit located on the substrate surface (fig 1b,c) (paragraph 29-31); curing the repassivation material (paragraph 30-31); and singulating the substrate between the multiple electrically disjoint integrated circuits (fig 1I) (paragraph 39).
Lin does not teach the how the repassivation material is deposited
Fima teaches a method of printing repassivation onto a substrate (100), the method comprising: depositing an ink (301) (paragraph 97) comprising particles of a repassivation material (paragraph 7) onto specified locations on a surface of the substrate using an inkjet printer (403,404) (paragraph 97), so that specified portions of the substrate surface are not covered by the ink; and curing the repassivation material (fig 1-4) (paragraph 97-100).
 It would have been obvious to use inkjet deposition of insulating layers in order to enable the efficient and precise fabrication of the complex circuit structures (Fima paragraph 4).
 Regarding claim 22.
Lin teaches any portion of the first part of the portion of the integrated circuit not protected by an encapsulant or molding compound has an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture. (paragraph 29)
Any structure inherently has a risk of corrosion that is elevated compared to an unknown quantity. 
Regarding claim 23.
 Lin teaches any portion of the specified portions of the substrate surface not covered by the ink include at least a second part of the portion of the integrated circuit, the second part of the portion of the integrated circuit does not have an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture (fig 1c).
Any structure inherently has a risk of corrosion that is not elevated compared to an unknown quantity.
Regarding claim 24.
Fima teaches the depositing step is performed without using a mask (fig 1-4) (paragraph 97-100). 
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771) as applied to claim 21 and further in view of Cho (US 7713862)
Regarding claim 25.
Lin in view of Fima teaches elements of the claimed invention above.
Lin in view of Fima does not teach UV pinning without using a mask.
Cho teaches curing UV pinning (fig 1) (column 5 lines 25-55).
It would have been obvious to one of ordinary skill in the art to UV pin the ink in order to facilitate the deposition of additional layers of material and increase the peel strength between layers by permitting a two step hardening process of semi-hardening and hardening the material (column 1 lines 15-20)
  Claims 26, 27, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771).
Regarding claim 26.
Lin teaches a method of making an integrated circuit, the method comprising: fabricating multiple electrically disjoint integrated circuits (120) on a substrate (110,130), so that a portion of at least one of the integrated circuits (120) is located on a surface of the substrate (fig 1b); depositing a repassivation material (142) onto specified locations on the substrate surface (fig 1c), so that specified regions (142a) of the portion of the integrated circuit on the substrate surface are not covered by the repassivation material (fig 1c), the specified locations including a first part of the portion of the integrated circuit located on the substrate surface; and curing the repassivation material (paragraph 30-31).
Lin does not teach the how the repassivation material is deposited
Fima teaches a method of printing repassivation onto a substrate (100), the method comprising: 
depositing an ink (301) (paragraph 97) comprising particles of a repassivation material (paragraph 7) onto specified locations on a surface of the substrate using an inkjet printer (403,404) (paragraph 97), so that specified portions of the substrate surface are not covered by the ink; and curing the repassivation material (fig 1-4) (paragraph 97-100).
 It would have been obvious to use inkjet deposition of insulating layers in order to enable the efficient and precise fabrication of the complex circuit structures (Fima paragraph 4). 
Regarding claim 27.
Lin teaches any portion of the first part of the portion of the integrated circuit not protected by an encapsulant or molding compound has an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture. (paragraph 29)
Any structure inherently has a risk of corrosion that is elevated compared to an unknown quantity. 
Regarding claim 28.
 Lin teaches any portion of the specified portions of the substrate surface not covered by the ink include at least a second part of the portion of the integrated circuit, the second part of the portion of the integrated circuit does not have an elevated risk of corrosion and whisker growth caused by environmental exposure to reactive materials, including moisture (fig 1c).
Any structure inherently has a risk of corrosion that is not elevated compared to an unknown quantity.
Regarding claim 29.
Fima teaches the depositing step is performed without using a mask (fig 1-4) (paragraph 97-100).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0122246) in view of Fima (US 2019/0098771) as applied to claim 27 and further in view of Cho (US 7713862)
Regarding claim 30.
Lin in view of Fima teaches elements of the claimed invention above.
Lin in view of Fima does not teach UV pinning without using a mask.
Cho teaches curing UV pinning (fig 1) (column 5 lines 25-55).
It would have been obvious to one of ordinary skill in the art to UV pin the ink in order to facilitate the deposition of additional layers of material and increase the peel strength between layers by permitting a two step hardening process of semi-hardening and hardening the material (column 1 lines 15-20)
Response to Arguments
 Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive.  
 The applicant argues that claims 22, 23, 27, and 28 positively recite elements of the independent claim from which they depend and are therefore allowable
However, every method inherently comprises an elevated risk compared to a lower. Further, every method inherently does not comprise an elevated risk compared to a risk that is not elevated. MPEP 2112.  
The claim is making a comparison to an undefined and undefinable quality that the applicant cannot prove that the inventor was in possession of at the time of the invention.  The applicant is unable to provide sufficient data on all alternative method is all environments to establish the parameters of the risk.  Therefore the claim element, however worded, is necessarily ambiguous and does not put one of ordinary skill in the art on notice as to the metes and bounds of the invention.  MPEP 2173.02  
First the content of the disclosure does not establish what the risk of corrosion is under each and every possible environments.  Second the prior art does not establish what the risk of corrosion is under all possible environments.  Therefore one of ordinary skill in the art would not be put on notice as to what is an elevated risk and what is not an elevated risk, or under what conditions the risk is being considered.  The applicant is advised to claim the invention without reference to unknown factors that lie outside of the parameters of the claimed invention.
The applicant argues it is impermissible to use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art so that the claimed invention is rendered obvious.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues that the prior art does not teach the limitation “so that specified portions of the substrate are not covered by the ink”.
The applicant is incorrect.
 
    PNG
    media_image1.png
    428
    652
    media_image1.png
    Greyscale

 The applicant will note the specified portions which are not covered by the ink.
The applicant argues that the prior art teaches the ink is formed on ALL EXPOSED areas.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exposed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817   

/BRADLEY SMITH/Primary Examiner, Art Unit 2817